DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3 and 5-20, filed September 16, 2022, are pending in the application. Claim 4 is cancelled and claims 14-20 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR200158184Y1) in view of Martin (US8087122B2) and  further in view of Nees et al. (US8011704B2, hereinafter “Nees”) and further in view of Thunert (EP3141929A1) or Rachow (US20200290572A1).
Regarding claim 1, Koh discloses a vehicle (Fig. 1) comprising: a rear bumper (1; Fig. 1) having an upper surface (Fig. 1); a fluid reservoir (5 (an a compressor holding compressed air is a reservoir; Fig. 3) including a supply of fluid (compressed air); and a plurality of nozzles (7; Figs. 103) in fluid communication with the fluid reservoir (Fig. 3), the plurality of nozzles being spaced apart (7 is spaced laterally across the rear bumper; Fig. 1) from one another in a vehicle lateral direction, the plurality of nozzles configured to direct a spray of fluid (as shown in Figs. 1-2) from the fluid reservoir at the rear bumper (1; Fig. 1).
However, Koh discusses the fluid as air and is silent to nozzles configured to direct a spray of fluid.
In claim 1, Martin teaches nozzles (180; Fig. 4) configured to direct a spray of fluid  (62; Fig. 1) from the fluid reservoir (140; Fig. 4) onto the upper surface (10; Fig. 4) of the rear bumper (38; Fig. 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle fluid spray across the entire bumper of Koh by adding a reservoir of fluid for spraying fluid as taught by Martin (62; Fig. 2).  Doing so, allows the vehicle to spray fluid of air (84; Fig. 2) from a corresponding air reservoir (130; Fig. 4) and/or a fluid of liquid (62; Fig. 2) from a corresponding liquid reservoir (104; Fig. 4) as done in Martin. 
Also, Koh discloses spray nozzles 19 across the horizontal upper surface above the trunk lid to prevent dust from adhering to the trunk lid (Koh - Paragraph 25).  It would be obvious to want to clean another horizontal surface and use the teaching of the nozzles across the horizontal upper surface of the trunk lid and arrange the nozzles horizontally across the upper surface of the bumper to further prevent dust from adhering to the bumper surface as well.
In claim 1, Nees teaches wherein the bumper (20/21; Figs. 1-3, Col. 3 lines 39-45) includes a step (25; Figs. 1-2, Col. 3 lines 65-67) formed therein.
In claim 1, Thunert or Rachow teaches at least one of the plurality of nozzles (Thunert - 9; Fig. 1 or Rachow – 10; Figs. 1-3, Paragraph 17) the positioned within the bumper (Thunert - Fig. 1, Paragraph 17-18, 40-41 or Rachow – Fig. 1, Paragraph 17).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Koh in view of Martin and combined the stepped bumper taught by Nees by installing at least a nozzle (or a plurality of nozzles and spaced apart) as taught by Thunert or Rachow.  Doing so, allows a vehicle with the cleaning of the outer parts of a vehicle (Thunert – Paragraphs 39-40 or Rachow – Paragraphs 17, 61, 63) including a step on the bumper.
Regarding claim 6, Koh in view of Martin, Nees, and Thunert or Rachow discloses the vehicle of claim 1, wherein the fluid reservoir includes a pump (Rachow - 142; Fig. 5, Paragraphs 7, 49) for delivering the fluid from the fluid reservoir (Rachow - 136; Fig. 5) to the plurality of nozzles (Rachow - 10; Fig. 5).
Regarding claim 7, Koh in view of Martin, Nees, and Thunert or Rachow discloses the vehicle of claim 1, wherein the plurality of nozzles (Koh - 7; Figs. 103 or Martin - 180; Fig. 4) are equidistantly spaced apart from one another along the upper surface (Martin – Fig. 2) of the rear bumper (Koh - Figs. 1-3 or Martin – 38; Fig. 1).
Regarding claim 13, Koh in view of Martin, Nees, and Thunert or Rachow discloses the vehicle of claim 1, wherein the plurality of nozzles (Koh; 7, Figs. 1-3 or Martin - 180; Fig. 4) is configured to emit the spray of fluid along substantially an entire portion of the upper surface of the rear bumper (Koh – Figs. 1-2 and Martin – Fig. 2).  It would be an obvious to combine Koh and Martin to spray substantially an entire portion of the upper surface of the rear bumper; And it is also an obvious expedient to want to clean the entire bumper as shown in Koh since Koh cleans the rear window, the trunk lid, and the bottom of the bumper in that Koh’s intention is to clean the entire rear end of the vehicle.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Martin, Nees, and Thunert or Rachow and further in view of Shen et al. (US10449920B2, hereinafter “Shen”) and Kargillis (US20130185887A1).
Regarding claim 2, Koh in view of Martin, Nees, and Thunert or Rachow discloses the vehicle of claim 1, however, they are silent to a tailgate that is positionable and nozzles that operate when the tailgate is closed.
In claim 2, Shen teaches a tailgate (130; Figs. 1A-2B, Col. 2 lines 35-45) positionable between an open position and a closed position (Figs. 1B and 2B, Col. 4 lines 13-20), the system (110; Fig. 1) operable when the tailgate is in the closed position.
In claim 2, Kargillis teaches a tailgate (14; Fig. 3, Paragraph 19)  positionable between an open position (Fig. 2, Paragraph 21) and a closed position (Fig. 1, Paragraph 21), the system operable when the tailgate window is in the closed position (Paragraph 29), the nozzle (66; Fig. 3, Paragraph 24) operable when the tailgate window is in the closed position.
For claim 2, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Koh in view of Martin, Nees, and Thunert or Rachow by adding a tailgate of a truck that is positionable and depending of the operation of the system as taught by Shen and a nozzle that is operable when the tailgate window is closed as taught by Kargillis.  Doing so, allows the system to shut down if a user attempts to open a tailgate or liftgate to protect the system from becoming damaged (Shen – Col. 4 lines 13-27) and cleaning when the conditions are right, as in, not spraying fluid if there are objects that cannot get wet, etc. (Kargillis – Paragraph 29).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Martin, Knees, Thunert or Rachow, Shen and Kargillis and further in view of Sakai et al. (US20060114666A1, hereinafter “Sakai”).
Regarding claim 5, Koh in view of Martin, Knees, Thunert or Rachow, Shen and Kargillis discloses the vehicle of claim 2 and further comprising a light assembly (66C; Fig. 6, Col. 6 lines 9-11) provided on opposite sides of the tailgate (Fig. 6).
However, the prior art is silent to at least one of the plurality of nozzles provided on each light assembly.
In claim 5, Sakai teaches at least one of the plurality of nozzles (1; Fig. 1) provided on each light assembly (8; Fig. 1).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Koh in view of Martin, Knees, Thunert or Rachow, Shen and Kargillis by adding at least one nozzle to the light assembly as taught by Sakai.  Doing so, allows for a cleaning device that can be installed in a small space on the headlamp because in many cases a space cannot be secured in the vertical direction around a headlamp (Paragraph 11).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Martin, Knees, and Thunert or Rachow and further in view of Shirakura et al. (US20210197769A1, hereinafter “Shirakura”).
Regarding claim 8-12, Koh in view of Martin, Knees, Thunert or Rachow, discloses the vehicle of claims 8-12.  However, Koh in view of Martin, Knees, and Thunert is silent to an electronic control unit and its various operation variations.
In claim 8, Shirakura teaches further comprising an electronic control unit (11/48; Figs. 1 and 6, Paragraph 13) for operating the fluid reservoir (12; Fig. 1, Paragraphs 26, 106) to control the spray of fluid.
In claim 9, Shirakura teaches wherein the electronic control unit is configured to operate the fluid reservoir in response to a vehicle start operation (Paragraph 9).
In claim 10, Shirakura teaches wherein the electronic control unit is configured to operate the fluid reservoir after the vehicle start operation for a predetermined period of time (Paragraphs 19, 39, 130-134).
In claim 11, Shirakura teaches wherein the electronic control unit is configured to operate the fluid reservoir after the vehicle start operation when an outside temperature is below a predetermined threshold (Paragraphs 21, 128).
In claim 12, Shirakura teaches further comprising input/output hardware (Fig. 6, Paragraphs 63, 217), the plurality of nozzles being manually operated by utilizing input/output hardware (230; Fig. 6, Paragraph 219).
For claim 8-12, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Koh in view of Martin, Knees, and Thunert or Rachow by adding a an electronic control unit and configured to perform various operations as taught by Shirakura.  Doing so, allows for monitoring and use of the washer tank capacity since frequent cleaning would consume a large amount of cleaning liquid and thereby cause a shortage of cleaning liquid (Paragraph 7).
Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.  For independent claim 1, applicant revised claims “a rear bumper having an upper surface, and a step formed therein” and “at least one of the plurality of nozzles positioned within the step” to overcome the non-final rejection mailed June 17, 2022.  However, both Thunert or Rachow teaches at least one of the plurality of nozzles (Thunert - 9; Fig. 1 or Rachow – 10; Figs. 1-3, Paragraph 17) positioned within the bumper (Thunert - Fig. 1, Paragraph 17-18, 40-41 or Rachow – Fig. 1, Paragraph 17).  It would be obvious as to one ordinary skilled in the art to place the nozzles already in the bumper in the step of the bumper as well. Whether the bumper is straight across or contains a step by design choice, a person skilled in the art who is looking to place nozzles within a bumper and spaced apart from one another in a vehicle lateral direction would not skip the bumper step (especially on a truck) if the goal is to clean the entire bumper.

Allowable Subject Matter
Claims 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 14, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: wherein the tailgate has a lower edge proximate the upper surface of the rear bumper, at least some of the plurality of nozzles provided on the tailgate proximate the lower edge of the tailgate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claim 3, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: wherein the tailgate has a lower edge proximate the upper surface of the rear bumper, at least some of the plurality of nozzles provided on the tailgate proximate the lower edge of the tailgate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612